                  Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 1 of 17



1    Rachel B. Abrams (SBN 209316)
     Angela J. Nehmens (SBN 309433)
2
     LEVIN SIMES ABRAMS LLP
3    1700 Montgomery Street, Suite 250
     San Francisco, California 94110
4    Telephone: (415) 426-3000
     Facsimile: (415) 426-3001
5
     rabrams@levinsimes.com
6    anehmens@levinsimes.com

7
     Attorneys for Plaintiff
8
                               IN THE UNITED STATES DISTRICT COURT
9

10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

11   SCOTT KIMMEL,                                      Case No.:
12         Plaintiff,
13
     vs.                                                COMPLAINT FOR DAMAGES
14                                                      1. STRICT LIABILITY – DESIGN
     SAMSUNG SDI AMERICA INC., SAMSUNG
15   SDI CO. LTD; AMAZON.COM, INC.;                     DEFECT
     AMAZON.COM SERVICES, INC.; and DOES                2. STRICT LIABILITY – FAILURE TO
16
     1-50, inclusive,                                   WARN
                                                        3. NEGLIGENCE
17                                                      4. BREACH OF EXPRESS WARRANTY
           Defendant.
18                                                      5. BREACH OF IMPLIED WARRANTY
                                                        6. NEGLIGENT MISREPRESENTATION
19                                                      7. VIOLATION OF CALIFORNIA
                                                        UNFAIR COMPETITION LAW
20

21                                                      DEMAND FOR JURY TRIAL

22

23
               Plaintiff, Scott Kimmel, by his undersigned attorneys, brings claims against Defendants

24
     Samsung SDI America Inc., a California corporation, Samsung SDI Co. Ltd., a Korean corporation,

25
     Amazon.com, Inc., a Washington corporation, and Amazon.com Services, Inc., a Washington

26
     corporation, and alleges as follows:

27
                                                 PARTIES

28
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 1
                  Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 2 of 17



1
             1.      Plaintiff Scott Kimmel is an individual and is now, and at all time relevant, a
2
     resident of Maricopa County, Arizona.
3
             2.      Defendant Samsung SDI Co. Ltd., (hereinafter “Samsung Korea”) is a South
4
     Korean corporation with its principal place of business at Giheung Headquarters, 150-20,
5
     Gongse-ro Giheung-gu, Yongin-si, Gyeonggi-do. Upon information and belief, Samsung SDI
6
     Co. Ltd. at all times relevant was, authorized to do business in the State of California and was
7
     and is engaged in substantial comings and business activities in California.
8
             3.      Defendant Samsung Korea was and is engaged in the business of manufacturing,
9
     marketing, testing, promoting, selling, and/or distributing lithium-ion batteries, including the
10
     battery that is the subject of this lawsuit (the “Subject Battery”).
11
             4.      Defendant Samsung SDI America, Inc. (hereinafter “Samsung SDI America”) is
12
     a California corporation with its principal place of business at 3655 North First Street in San
13
     Jose, California 95135. Samsung SDI America is, and at all times relevant was, authorized to do
14
     business in the State of California and was and is engaged in substantial comings and business
15
     activities in California.
16
             5.      Defendant Samsung SDI America was and is engaged in the business of designing,
17
     manufacturing, marketing, testing, promoting, selling, importing, exporting, and/or distributing
18
     lithium-ion batteries, including the Subject Battery.
19
             6.      Defendants Samsung Korea and Samsung SDI America will collectively be
20
     referred to as the “Samsung Defendants.”
21
             7.      Samsung Korea does not maintain any physical presence in the United States. It
22
     has a network of wholly owned subsidiaries in and throughout the United States that work
23
     together to sell various products nationwide.
24
             8.      Upon information and belief, Samsung SDI America is a wholly owned
25
     subsidiary of Samsung Korea and is headquartered in California.
26
             9.      Upon information and belief, Samsung SDI America is a part of the battery
27
     division of Samsung Korea, specifically in sales.
28
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 2
                Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 3 of 17



1
              10.   Upon information and belief, Samsung Korea uses Samsung SDI America to sell,
2
     ship, and/or distribute the batteries throughout the United States, including California.
3
              11.   Samsung Korea exercises ubiquitous and tight control over the sales and trading
4
     of its subsidiary, Samsung SDI America, which was created solely for the purpose of acting as
5
     an instrumentality for Samsung Korea to sell and distribute its products, including batteries, in
6
     the United States.
7
              12.   At all times material hereto, Defendant Amazon.com, Inc., (hereinafter
8
     “Amazon”) was a Washington Corporation with its principal place of business located at 410
9
     Terry Avenue North, Seattle, Washington. Its registered agent for service is Corporation Service
10
     Company located at 300 Deschutes Way Southwest Suite 304 Tumwater, Washington 98501.
11
              13.   At all times material hereto, Defendant Amazon.com Services, Inc. (hereinafter
12
     “Amazon Fulfillment”) is a Washington Corporation with its principal place of business located
13
     at 410 Terry Avenue North, Seattle, Washington. Its registered agent for service is Corporation
14
     Service Company located at 300 Deschutes Way Southwest Suite 304 Tumwater, Washington
15
     98501.
16
              14.   Defendant Amazon and Defendant Amazon Fulfillment will collectively be
17
     referred to as the “Amazon Defendants.”
18
              15.   The instant case involves the explosion of a lithium-ion battery and the subject
19
     battery, and other similar/identical batteries, was advertised, marketed, sold, distributed, and
20
     placed into the stream of commerce through the engagement of the Samsung Defendants and
21
     one or more distributors and/or retailers who sell and distribute Samsung products, including the
22
     subject battery and similar batteries to consumers.
23
              16.   At all pertinent times, Samsung Defendants derived substantial revenue from the
24
     sale of lithium-ion batteries such as the Subject Battery in the State of California.
25
              17.   The true names and capacities of the Defendants Does 1 through 50, whether
26
     individual, corporate, associate, or otherwise, are unknown to Plaintiff at the time of filing this
27
     Complaint. Therefore, Plaintiff sues said Defendants by sch fictious names and will ask leave
28
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 3
               Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 4 of 17



1
     of Court to amend this Complaint to show their true names or capacities when the same have
2
     been ascertained. Plaintiff is informed and believes, and thereon alleges, that each of the Doe
3
     Defendants is, in some manner, responsible for the events and happenings herein and
4
     proximately caused he injuries and damages to Plaintiff as alleged in this Complaint.
5
                                      JURISDICTION AND VENUE
6
            18.     Subject matter jurisdiction in this Court is appropriate because there is complete
7
     diversity and the amount in controversy exceeds seventy-five thousand ($75,000) dollars,
8
     pursuant to 28 U.S.C. § 1332.
9
            19.     Personal jurisdiction in this Court is appropriate as to Defendant Samsung SDI
10
     America Inc. because it is headquartered in this district.
11
            20.     This Court has personal jurisdiction over Defendant Samsung SDI Co. Ltd
12
     because of its purposeful, continuous, and systematic contacts with California entities and the
13
     California market, including but not limited to Defendant Samsung SDI America, and because
14
     its products are sold in and throughout California.
15
            21.     This Court is an appropriate venue for the cause of action because Samsung SDI
16
     America is headquartered in this district.
17
            22.     This Court has personal jurisdiction over the Amazon Defendants because of their
18
     purposeful, continuous, and systematic contacts with California entities and the California
19
     market.
20
                                        FACTUAL ALLEGATIONS
21
            23.     E-cigarettes, also known as e-cigs, vapes, vape pens, and mods (customizable,
22
     more powerful vaporizers) are battery operated devices that deliver nicotine through flavoring
23
     and other chemicals to users in the form of vapor instead of smoke. 1 They were first patented in
24

25

26

27
     1
       See generally, Electronic Cigarettes, National Institute on Drug Abuse, Rev. March 2018, available at
28   https://www.drugabuse.gov/publications/drugfacts/electronic-cigarettes-e-cigarettes.
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 4
                Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 5 of 17



1
     2003 and have been available for sale in the United States since 2007. 2
2
             24.      E-cigarettes are designed to simulate the act of smoking traditional tobacco,
3
     allegedly with less of the toxic chemicals produced by the burning of tobacco leaves and other
4
     chemicals contained in traditional, combustible cigarettes. 3 E-cigarettes offer doses of nicotine
5
     with a vaporized solution, often referred to as “juice,” “e-liquid,” or “pods,” providing a physical
6
     sensation similar to tobacco smoke.
7
             25.      Generally, electronic cigarettes operate the same way regardless of the model in
8
     that they typically consist of at least three (3) component parts: a tank, a battery that works to
9
     heat the juices or e-liquid contained in the tank, and an atomizer that converts the liquid into
10
     vapor that the user inhales.
11
             26.      E-cigarettes differ from traditional cigarettes in a critical way: the e-cigarette is
12
     battery-operated and uses a heating element to produce vapor, and the traditional cigarette has
13
     no electronic component.         While both products may produce a similar physical sensation, e-
14
     cigarettes pose an additional danger - the battery-powered heating element, as well as the battery
15
     itself - that can and have caused explosions, fires, and serious injury.
16
             27.      E-cigarettes are more dangerous than other products that contain lithium batteries
17
     because the e-cigarette is most often designed as a cylindrical device, requiring a lithium-ion
18
     battery of a similar shape. When the device malfunctions or fails, the battery can be shot out
19
     like a bullet or rocket. 4
20
             28.      At least two deaths have been reported in relation to an exploding e-cigarette. 5
21
             29.      E-cigarettes have become increasingly popular. They have been marketed as
22
     smoking-cessation aids and as a healthier alternative to traditional tobacco cigarettes. The
23

24

25
     2
       McKenna, L., Electronic Cigarette Fires and Explosions in the United States 2009-2016, U.S. Fire administration,
26   July 2017 available at https://www.usfa.fema.gov/downloads/pdf/publications/electronic_cigarettes.pdf
     3
        See generally, Electronic Cigarettes, National Institute on Drug Abuse, Rev. March 2018, available at
27   https://www.drugabuse.gov/publications/drugfacts/electronic-cigarettes-e-cigarettes.
     4
       United States Fire Administration, Electronic Cigarette Fires and Explosions, October 2012, at p. 5.
28   5
       See https://www.washingtonpost.com/health/2019/02/05/vape-pen-kills-man-after-exploding-his-mouth/.
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 5
                   Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 6 of 17



1
     selection of products has grown at an extremely rapid rate.
2
             30.      Since their introduction into the United States, sales have risen dramatically from
3
     approximately $20 million in 2008 to $2.5 billion in 2012. Industry experts predict the e-
4
     cigarette industry will become an $85 billion business within a decade and surpass the tobacco
5
     industry. 6
6
             31.      In January 2014, there were 466 brands of e-cigarettes and over 7,000 unique e-
7
     cigarette juice flavors available for sale. 7
8
             32.      Until recently, e-cigarette marketing has been unfettered and unregulated.
9
     Whereas tobacco advertisements have been banned on radio and television for more than 40
10
     years, no such restrictions have been instituted in the e-cigarette arena.                   Manufacturers,
11
     distributors, and sellers of e-cigarettes therefore reach a broader consumer base than the tobacco
12
     industry and have the freedom to utilize the same marketing tactics previously employed by big
13
     tobacco. Namely, to tout the supposed health benefits of their products absent scientific and
14
     medical data to support such claims; to portray e-cigarette smoking as a harmless pastime on TV,
15
     radio, and in print; capitalize on individuals already addicted to nicotine; and/or encourage
16
     nicotine newcomers (mainly youths and young adults) to pick up the habit.
17
             33.      Despite advertisements that represent e-cigarettes as a healthier alternative to
18
     traditional cigarettes, various articles have concluded that the long-lasting effects of smoking e-
19
     cigarette devices are unknown. 8
20
             34.      In 2017, the United States Fire Administration characterized the “combination of
21
     an electronic cigarette and a lithium-ion battery” as a “new and unique hazard” because there is
22

23

24
     6
       Clarke, T., Reports of E-Cigarette Injury Jump Amid Rising Popularity, United States Data Show, Reuters.com,
25   April 17, 2012.
     7
       Zhu, S. H., Sun, J. Y., Bonnevie, E., Cummins, S., Gamst, A., Yin, L., & Lee, M. (2014). Four hundred and sixty
26   brands of e-cigarettes and counting: Implications for product regulation. Tobacco Control Act 2014, 23: iii3-iii9.
     88
        See e.g. National Academies of Sciences, Engineering, and Medicine, Public Health Consequences of E-Cigarettes,
27   Washington, DC: The National Academies Press, 2018 (characterizing the use of e-cigarettes on public health as
     “unknown” and conclusively determining e-cigarette smokers are exposed to potentially toxic substances in addition
28   to nicotine).
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 6
                Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 7 of 17



1
     “no analogy among consumer products to the risk of a severe, acute injury presented by an e-
2
     cigarette.” 9
3
     The Injury
4
             35.      On or around May 31, 2018, Plaintiff purchased the subject Samsung battery from
5
     Amazon.
6
             36.      On or around August 27, 2018, Plaintiff was on his lunch breach with e-cigarette
7
     mod containing the subject Samsung battery in the pocket of his shorts. Suddenly, and without
8
     warning, Plaintiff felt a sharp, searing pain and saw orange sparks emitting from his pocket onto
9
     his right leg. Plaintiff was able to extinguish the flames that engulfed the lower half of his body
10
     by patting them down with his hand.
11
             37.      Plaintiff went to Abrazo West Emergency Department where he was diagnosed
12
     and initially treated for second and third degree burns on his hands and covering forty (40)
13
     percent of his right leg.
14
             38.      Plaintiff went to Abrazo West Emergency Department, located in Goodyear,
15
     Arizona, where he was diagnosed and initially treated for second and third degree burns on his
16
     hands and covering forty (40) percent of his right leg.
17
             39.      Plaintiff was then sent to Valleywise Health Burn Center in Phoenix, Arizona
18
     where he was hospitalized for eight (8) days. Plaintiff underwent several procedures including
19
     multiple skin grafts.
20
             40.      Plaintiff spent three (3) weeks at home to recover from his injuries and was
21
     required to wear full length compression garments underneath his clothes.
22
             41.      As a result of the explosion, Plaintiff has prominent scars on his leg that serve as
23
     a constant reminder of this painful incident. Plaintiff is left physical and emotionally scarred
24
     from the burns.
25

26

27
     9
      McKenna, L., Electronic Cigarette Fires and Explosions in the United States 2009-2016, U.S. Fire administration,
28   July 2017.
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 7
               Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 8 of 17



1
                               First Cause of Action Against All Defendants
2
                           (Products Liability – Strict Liability—Design Defect)
3
            42.      Plaintiff referrers to each and every preceding paragraph and incorporates those
4
     paragraphs as though fully stated herein.
5
            43.      At all times mentioned herein, Defendants were engaged in the business of
6
     manufacturing, fabricating, designing, assembling, distributing, selling, inspecting, warranting,
7
     wholesaling, supplying, and/or marketing lithium-ion batteries such as the Subject Battery, and
8
     e-cigarette devices or mods (collectively “E-CIG PRODUCTS”).
9
            44.      Defendants placed the Subject Battery for sale with knowledge that it would be
10
     used without inspecting for dangers or defects. Defendants knew or should have known that the
11
     ultimate users or consumers would not or could not inspect these products for dangerous
12
     conditions, and that the detection of such defects and dangers would be beyond the capabilities
13
     of such persons.
14
            45.      Defendants manufactured, fabricated, designed, assembled, distributed, and/or
15
     sold the Subject Battery with defects in both design and manufacturing which made them
16
     dangerous, hazardous and unsafe for their intended use.
17
            46.      The Subject Battery was defective and unreasonably dangerous to the ultimate
18
     users and consumers when sold and distributed by Defendants in the following ways:
19
                  a. The Subject Battery failed to perform as safely as an ordinary consumer would
20
                     expect when used in an intended or foreseeable manner;
21
                  b. The Subject Battery was sold in an unsafe, unreasonably dangerous and defective
22
                     condition such that the battery had an unreasonable propensity to heat and catch
23
                     fire during normal and foreseeable conditions;
24
                  c. The Subject Battery was sold in an unsafe, unreasonably dangerous and defective
25
                     condition such that the battery had an unreasonable propensity to short-circuit and
26
                     explode during normal and foreseeable conditions;
27
                  d. The Subject Battery was defective due to inadequate, or the absence of, warnings
28
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 8
               Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 9 of 17



1
                     or instructions to alert users regarding the hazardous conditions described herein
2
                     and to provide instructions on safe use.
3
             47.     On August 27, 2018, as Plaintiff was using the e-cigarette mod and component
4
     parts, including the Subject Battery, in a reasonably foreseeable and intended manner, the
5
     Subject Battery suddenly exploded, causing severe, painful and permanent injuries to his leg and
6
     hand.
7
             48.     At the time of the incident, the Subject Battery was in substantially the same
8
     condition as when introduced into the stream of commerce by Defendants and were being used
9
     by Plaintiff in a reasonably foreseeable manner.
10
             49.     For the reasons set forth above, the Subject Battery was unreasonably dangerous
11
     to foreseeable users, including Plaintiff.
12
             50.     The risk of danger in the design of the Subject Battery outweighed any benefits
13
     of the design, and safer alternative designs were available at the time of manufacturer and supply.
14
     Therefore, the Subject Battery presented a substantial and unreasonable risk of serious injuries
15
     to users of said products, such as Plaintiff.
16
             51.     The above referenced defects in the Subject Battery were the proximate cause of
17
     the Plaintiff’s injuries and damages.
18
             52.     The above referenced conduct of Defendants, and each of them, was and is
19
     willful, malicious, fraudulent, oppressive, outrageous, and in conscious disregard and
20
     indifference to the safety and health of purchasers, users and consumers of said products,
21
     including Plaintiff. Plaintiff, for the sake of example, and by way of punishing Defendants,
22
     seeks punitive damages according to proof.
23
             WHEREFORE, Plaintiff Scott Kimmel pray judgement against Defendants, and each of
24
     the, as set forth herein.
25
                                 Second Cause of Action Against All Defendants
26
                          (Products Liability – Strict Liability – Failure to Warn)
27
             53.     Plaintiff referrers to each and every preceding paragraph and incorporates those
28
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 9
                 Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 10 of 17



1
     paragraphs as though fully stated herein.
2
            54.      Defendants knew or should have known that the Subject Battery would be used
3
     in the manner used by Plaintiff in 2018.
4
            55.      In researching, testing, designing, manufacturing, labeling, selling, distributing,
5
     advertising, promoting, marketing, servicing, and/or supplying E-Cig Products, Defendants, and
6
     each of them, did so in conscious disregard for the safety of the users and consumers of said
7
     products, as well as bystanders and others who would foreseeably come into contact with said
8
     products.     Upon information and belief, Defendants, and each of them, had specific prior
9
     knowledge that there was a high risk of injury or death resulting from the use of said products.
10
            56.      Upon information and belief, Defendants, and each of them, were aware that users
11
     of e-cigarettes and related products had no knowledge or information indicating that E-Cig
12
     Products, including the Subject Battery cause serious and life-threatening injury, and Defendants,
13
     and each of them, knew that the users of E-ig Products, like Plaintiff, would assume, and in fact
14
     did assume, that the E-Cig Products were safe, when in fact said products posed an unreasonable
15
     hazard to human life and safety.
16
            57.      An ordinary consumer, such as Plaintiff, would not have recognized the potential
17
     risks and dangers inherent in the Subject Battery, nor would ordinary consumers have the ability
18
     and requisite knowledge to inspect these products for defects and dangers.
19
            58.      Upon information and belief, Defendants, and each of them, intentionally failed
20
     to warn consumers of said risks, and fraudulently, knowingly, consciously and actively
21
     concealed and suppressed said knowledge from users, consumers, and other members of the
22
     general public, including Plaintiff in the following ways:
23
                  a. Defendants never warned Plaintiff that the Subject Battery had the propensity to
24
                     explode or violently fail during its foreseeable and expected use;
25
                  b. Defendants never warned Plaintiff that the subject battery was not designed to be
26
                     used with e-cigarettes or personal vaping devices;
27
                  c. Defendants never warned Plaintiff that the Subject Battery lacked critical safety
28
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 10
              Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 11 of 17



1
                    components that are regularly incorporated into other similar batteries.
2
            59.     Upon information and belief, the aforementioned conduct of Defendants, and
3
     each of them, was motivated by the financial interests of Defendants in the continuing,
4
     uninterrupted manufacture, distribution, supply and sale of said products. In pursuance of said
5
     financial motivation, Defendants, and each of them, consciously disregarded the safety of users
6
     and consumers of said products.
7
            60.     Defendant’s failure to warn Plaintiff of the above referenced known defects and
8
     dangers of the Subject Battery were the proximate cause of the Plaintiff’s injuries and damages.
9
            61.     The above referenced conduct of Defendants, and each of them, was and is
10
     willful, malicious, fraudulent, oppressive, outrageous, and in conscious disregard and
11
     indifference to the safety and health of purchasers, users and consumers of said products,
12
     including Plaintiff. Plaintiff, for the sake of example, and by way of punishing Defendants, seeks
13
     punitive damages according to proof.
14
        WHEREFORE, Plaintiff Scott Kimmel prays for judgement against Defendants, and each of
15
     them, as set forth herein.
16
                              Third Cause of Action Against All Defendants
17
                                     (Products Liability – Negligence)
18
            62.     Plaintiff refers to each and every preceding paragraph and incorporates those
19
     paragraphs as if fully stated herein.
20
            63.     Upon information and belief, and at all times herein mentioned, Defendants and
21
     each of them, negligently, recklessly and carelessly manufactured, fabricated, designed,
22
     assembled, distributed, sold, inspected, warranted, labeled, marketed and advertised the Subject
23
     Battery that it was dangerous and unsafe for their intended and/or reasonably foreseeable use.
24
            64.     Defendants, and each of them, owed a duty to Kimmel to exercise reasonable care
25
     in the design, manufacture, inspection, distribution and/or sale of the Subject Battery to ensure
26
     that the Subject Battery was safe for their intended and/or reasonably foreseeable use.
27
            65.     Defendants, and each of them, knew or in the exercise of due care should have
28
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 11
              Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 12 of 17



1
     known that the Subject Battery would be used without inspection in an unreasonably dangerous
2
     condition and would create a foreseeable risk of harm to users, such as Plaintiff.
3
            66.     Defendants, and each of them, were under a duty to properly and adequately
4
     instruct, warn and/or sell the Subject Battery in a reasonably safe condition as not to present a
5
     danger to members of the general public who reasonably and expectedly, under ordinary
6
     circumstances, would come into contact with it, including Plaintiff.
7
            67.     Defendants, and each of them, failed to exercise the amount of care in the design,
8
     manufacture, inspection, distribution, and sale of the Subject Battery that a reasonably careful
9
     manufacturer, designer, supplier or seller would have used in similar circumstances to avoid
10
     exposing others to a foreseeable risk of harm.
11
            68.     Defendants, and each of them, knew or reasonably should have known that the
12
     Subject Battery was dangerous or were likely to be dangerous when used or misused in a
13
     reasonably foreseeable manner. Defendants, and each of them, knew or reasonably should have
14
     known that ordinary users, like Plaintiff, would not realize the hazards and risks posed by the
15
     Subject Battery.
16
            69.     Upon information and belief, at the time of the incident, Plaintiff was not aware
17
     that the Subject Battery presented any risk of injury to him, and had not been advised or informed
18
     by anyone that the Subject Battery could explode or otherwise pose a risk to his health and safety.
19
            70.     Defendants, each of them failed to adequately warn purchasers, consumers, and
20
     end user, including Plaintiff, about the severe hazards posed by the Subject Battery and/or
21
     instructed on the safe use of such products. A reasonable manufacturer, distributor, designer,
22
     supplier, or seller under the same or similar circumstances would have warned of the dangers
23
     posed by the Subject Battery, or instructed on the safe use of the Subject Battery.
24
            71.     Defendants, and each of them, negligently provided incorrect and/or inadequate
25
     recommendations, advice, and instruction to Plaintiff regarding the combination and
26
     compatibility of the Subject Battery and its use.
27
            72.     Defendant’s negligence was the proximate case of Plaintiff’s injuries and
28
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 12
              Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 13 of 17



1
     damages.
2
            WHEREFORE, Plaintiff Scott Kimmel prays for judgement against Defendants, and
3
     each of them, as set forth herein.
4
                             Fourth Cause of Action Against All Defendants
5
                                         (Breach of Express Warranty)
6
            73.     Plaintiff refers to each and every preceding paragraph and incorporates those
7
     paragraphs by reference as though fully stated herein.
8
            74.     Defendants, and each of them, expressly warranted that the Subject Battery was
9
     safe and effective for their intended and/or reasonably foreseeable use.
10
            75.     Defendants and each of them, failed to conform to these express warranties as
11
     they caused and continue to cause serious injury to the health and safety of users and bystanders
12
     when used as intended and/or in a reasonably foreseeable manner.
13
            76.     Plaintiff, as an ordinary consumer, relied on the express warranties by Defendants,
14
     and each of them, in using the Subject Battery.
15
            77.     Defendants breach of their express warranty was as the proximate cause of the
16
     Plaintiff’s injuries and damages.
17
            WHEREFORE, Plaintiff Scott Kimmel prays for judgement against Defendants, and
18
     each of them, as set forth herein.
19
                           Fifth Cause of Action Against Amazon Defendants
20
                                          (Breach of Implied Warranty)
21
            78.     Plaintiff refers to each and every preceding paragraph and incorporates those
22
     paragraphs by reference as though fully stated herein.
23
            79.     Amazon Defendants are, and at all relevant times were, in the business of
24
     manufacturing, distributing, and/or selling electronic cigarette related products, including
25
     lithium-ion batteries such as the one Plaintiff purchased.
26
            80.     At the time Amazon Defendants manufactured, marketed, labeled, promoted,
27
     distributed and/or sold the Subject Battery, it knew of the intended use and/or reasonably
28
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 13
              Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 14 of 17



1
     foreseeable use of the Subject Battery, knew or had reason to know that Plaintiff would purchase
2
     Subject Battery for the purpose of vaping, and impliedly warranted the Subject Battery to be of
3
     merchantable quality and safe for such use.
4
            81.     Amazon Defendants knew or had reason to know that consumers would rely on
5
     its skill and judgment to select or furnish goods for sale that were suitable for that purpose and
6
     safe for such use.
7
            82.     Consumers, like Plaintiff, relied on the skill, judgment, knowledge, and
8
     representations of Amazon Defendants, in purchasing and using E-CIG PRODUCTS in the
9
     intended and/or foreseeable manner. As a direct and proximate result of the breach by Amazon
10
     Defendants, Plaintiff purchased and used the Subject Battery as intended and/or reasonably
11
     foreseeable manner.
12
            83.     The breach of implied warranty by Amazon Defendants was a substantial factor
13
     in causing the injuries to Plaintiff as previously alleged.
14
                              Sixth Cause of Action Against All Defendants
15
                                       (Negligent Misrepresentation)
16
            84.     Plaintiff refers to each and every preceding paragraph and incorporates those
17
     paragraphs by reference as though fully stated herein.
18
            85.     Defendants, and each of them, had a duty to be accurate and truthful in
19
     representing to purchasers, consumers and end users, including Plaintiff, that the Subject Battery
20
     was safe and effective for use.
21
            86.     Defendants, and each of them, failed to exercise ordinary care in making
22
     representations concerning safety of the Subject Battery while they were involved in the research,
23
     design, manufacture, sale, testing, quality assurance, quality control, and distribution of the
24
     Subject Battery because Defendants, and each of them, misrepresented the risks associated with
25
     the Subject Battery.
26
            87.     Defendants, and each of them, breached their duty to consumers, including
27
     Plaintiff, in representing that Subject Battery was safe for their intended and/or reasonably
28
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 14
               Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 15 of 17



1
     foreseeable use.
2
             88.     Upon information and belief, and at all relevant times herein, Defendants , and
3
     each of them, made the aforementioned representations with actual and/or constructive
4
     knowledge that the Subject Battery had been insufficiently tested, or had not been tested at all,
5
     for safety when used as intended or in a reasonably foreseeable manner.
6
             89.     Upon information and belief, and at all relevant times, Defendants, and each of
7
     them, intended that consumers, including Plaintiff, rely on the aforementioned representations,
8
     and Plaintiff did in fact rely on the aforementioned representations by Defendants.
9
             90.     As a direct and proximate result of the negligent representation by Defendants,
10
     and each of them, Plaintiff purchased and used the Subject Battery as intended and/or reasonably
11
     foreseeable, which directly and proximately caused Plaintiff’s injuries as previously alleged.
12
     The negligent representation by Defendants, and each of them, was a substantial factor in causing
13
     the injuries to Plaintiff as previously alleged.
14
             WHEREFORE, Plaintiff Scott Kimmel prays for judgement against Defendants, and each
15
     of them, as set forth herein.
16
                             Seventh Cause of Action Against All Defendants
17
                            (Violation of California Unfair Competition Law)
18
             91.     Plaintiff refers to each and every preceding paragraph and incorporates those
19
     paragraphs by reference as though fully stated herein.
20
             92.     California Business & Professions Code § 17200 (“Unfair Competition Law” or
21
     “UCL”) precludes unfair competition: i.e. the employment of any unlawful, unfair, or fraudulent
22
     business acts or practices; and any unfair, deceptive, untrue or misleading advertising (Cal. Civ.
23
     Code § 17500). This prohibition extends to any act, omission, or conduct affecting consumers
24
     within the State of California.
25
             93.     Upon information and belief, Defendants, and each of them, have designed and
26
     continue to design, manufacture, market, distribute, sell, and place into the stream of commerce
27
     lithium-ion batteries such as the Subject Battery and e-cigarette devices or mods (collectively
28
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 15
               Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 16 of 17



1
     “E-CIG PRODUCTS”), which are purchased and used across California. Defendant, and each
2
     of them, have failed, and continue to fail, to disclose and conceal the serious safety hazards and
3
     risks posed by these products.
4
             94.     Upon information and belief, Defendants, and each of them, have been and
5
     remain obligated to disclose the material safety hazards and risks because reasonable consumers
6
     expect E-Cig Products to be safe for the intended and reasonably foreseeable use for vaping. In
7
     failing to disclose this significant safety and potentially life-threatening defect known to
8
     Defendants, but not to reasonable consumers like Plaintiff, Defendants engaged in, and continue
9
     to engage in, unfair and fraudulent conduct under Cal. Bus. & Prof. Code § 17200.
10
             95.     As a result of Defendants’ violations of the UCL, Plaintiff has suffered injury and
11
     is entitled to appropriate equitable relief, including injunctive relief, and monetary relief in the
12
     form of restitution and interest. Plaintiff is also entitled to recover penalties, as well as an award
13
     of attorneys’ fees, costs, and expenses for prosecuting this action.
14
             WHEREFORE, Plaintiff Scott Kimmel prays for judgement against Defendants, and each
15
     of them, as set forth herein.
16
                                           PRAYER FOR RELIEF
17
             WHEREFORE, Plaintiff prays for judgment against DEFENDANTS, and each of them,
18
     as follows:
19
             1.      For Plaintiff’s general damages according to proof;
20
             2.      For Plaintiff’s medical and related expenses according to proof;
21
             3.      For Plaintiff’s loss of income according to proof;
22
             4.      For punitive damages according to proof;
23
             5.      For Plaintiff’s prejudgment interest according to proof, pursuant to Civil Code §
24
                     3288;
25
             6.      For Plaintiff’s costs of suit herein; and
26
             7.      For such other and further relief as this Court deems just and proper, including costs
27
                     as provided in California Code of Civil Procedure sections 998 and 1032 and related
28
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 16
             Case 5:20-cv-02802-BLF Document 1 Filed 04/23/20 Page 17 of 17



1
                   provisions of law.
2

3
     Dated: April 23, 2020                      Respectfully submitted,
4

5
                                                LEVIN SIMES ABRAMS, LLP
6

7

8
                                                Rachel Abrams
9                                               Angela J. Nehmens
                                                Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL - 17
